[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 94-2157

                      ALBERT J. CHIMENO,

                    Plaintiff, Appellant,

                              v.

                   DANIEL A. PION, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

     [Hon. Francis J. Boyle, Senior U.S. District Judge]                                                                   

                                         

                            Before

                   Selya, Boudin and Lynch,
                       Circuit Judges.                                                 

                                         

Albert J. Chimeno on brief pro se.                             
Marc DeSisto, Kathleen M. Powers and DeSisto Law Offices on  brief                                                                    
for appellees.

                                         

                       October 24, 1997
                                         

     Per Curiam.  Upon review  of the parties' briefs and the                           

record  on appeal,  we conclude  that there  was no  abuse of

discretion in the two evidentiary rulings of which plaintiff-

appellant complains.

     In  the  district court  action,  plaintiff accused  two

Woonsocket, Rhode Island police  officers of using  excessive

force  and  of  assault  and  battery  during the  course  of

plaintiff's arrest following an altercation with the officers

during a stop for traffic violations.  The jury found for the

defendants.

     In  this appeal,  plaintiff  challenges two  evidentiary

rulings  of the trial  court.  Determinations  concerning the

admissibility as well  as the exclusion of  evidence are left

to the  sound discretion of  the trial court, and  this court

will   reverse  only  if   the  district  court   abused  its

discretion.  See Knowlton v.  Deseret Medical Inc., 930 F.2d
116, 124 (1st Cir. 1991).

     First, plaintiff challenges  the trial court's  decision

not to admit into the  record a state court decision vacating

his  convictions for the traffic violations that prompted the

initial stop.  The district court was within its  discretion,

because the issue of whether plaintiff actually committed the

traffic violations for which he was stopped was  not relevant

to whether the  police officers used  excessive force in  the

course  of  his  arrest.   Plaintiff  did  not  challenge the

                             -2-

legality  of  the  arrest  per  se,  and  in  any  event  the

subsequent decision to vacate his convictions for the traffic

violations is only marginally relevant, if at all, to whether

the police officers  had a sufficient basis  for stopping him

at the time they did.

     Second, plaintiff challenges the  trial court's decision

to admit his "mug shot"  on grounds that it was substantially

more prejudicial than probative.  See Fed. R. Evid. 403.  The                                                 

trial court was within its discretion, as the lack of visible

injuries on plaintiff's  neck in the photograph  was relevant

in  that  it  tended  to undermine  his  testimony  that  the

defendants had  choked him during the arrest.   Moreover, the

risk  of prejudice  from  the photograph  was  minimal.   The

photographs were  of the  very arrest that  gave rise  to the

lawsuit, and  thus -- unlike  mug shots for prior  arrests --

had no tendency  to imply past criminal conduct.   Cf. United                                                                         

States  v. Fosher,  568 F.2d 207 (1st Cir.  1978) (requiring                             

safeguards for the introduction  of prior mug shots  to avoid

eviscerating  the rule generally forbidding evidence of prior

criminal acts).

     The  judgment  of the  district  court in  favor  of the                                                                         

defendants-appellees is summarily affirmed.  Loc. R. 27.1.                                                       

                             -3-